DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 8, 9, 16 and 17, drawn to a method of analyzing and treating the pancreas, classified in A61B10/0233.
II. Claims 10-15, drawn to an ablation device, classified in A61B18/1447.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus could be used to treat tissue other than the pancreas and does not require any of the structure that allows an assessment of fluid from a pancreatic cyst.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification,
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and 
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Katherine DeVries Smith on 12 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 8, 9, 16 and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 17 and 18, the claims depend from claim 8, which is a method, but recite in the preamble the system of claim 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 recites the step of assessing a characteristic of the fluid or tissue. But claim 1 recites that a step is performed based on an assessment of a predetermined characteristic within the fluid or tissue. The claims are method steps and it is unclear how the method of claim 1 could be performed if the step recited in claim 18 was not performed as part of the steps recited by claim 1. That is, for anything to be based on the assessment, the assessment must have taken place. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US 2011/0137156) in view of Berube (US 2003/0073988) and Maltese (US 2002/0058937).
Regarding claims 1 and 17, Razzaque discloses a method of ablating a pancreatic cyst but does not disclose using a needle to collect fluid, assessing the fluid for a predetermined characteristic and ablating the tissue with a radio frequency coil electrode inserted through the needle based on the characteristic. However, using biopsy needles and coiled RF electrodes is common in the art. Berube discloses an ablation device and teaches that a biopsy needle having a diameter of approximately 20 gauge (paragraph [0037]) is used to collect (i.e. aspirate, as the needle remains in place) tissue followed by assessing tissue before ablating tissue using an element inserted through the needle ([0039]-[0040]). Berube also does not disclose the use of a coil electrode for RF energy. Maltese discloses an ablation device which uses a coiled RF electrode inserted through a needle to treat malignant tissue (figs. 1-3, [0015]). Therefore, before the application was filed, it would have been obvious to modify the method of ablating a pancreatic cyst of Razzaque to include the steps of aspirating tissue through a needle as taught by Berube and, if the subsequent assessment of the tissue indicates it is warranted, the step of ablating tissue with an ablation element inserted through the needle, as taught by Berube, including by the use of an RF coil electrode as taught by Maltese. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube and Maltese, further in view of Klimberg (US 2005/0000525).
 Regarding claim 9, the method of Razzaque-Berube-Maltese does not disclose the exact predetermine characteristic. However, Applicant has not disclosed that any of the characteristics in claim 9 are critical or produce unexpected results. Klimberg discloses a cancer treatment device and teaches that cytologic examination can be performed on aspirated tissue (acquired via FNA, [0007]) and teaches more generally that cytologic examination can be used to allow same day treatment of malignant tissue ([0046]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese to include the step of performing cytologic examination on the collected tissue, as taught by Klimberg, as part of a determination that ablation of the tissue region is warranted. 
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube and Maltese, further in view of Hinchliffe (US 2003/0045811)
 Regarding claim 16, the method of Razzaque-Berube-Maltese does not disclose the step of delivering the biopsy needle through an endoscope. However, using endoscopes as part of numerous medical procedures is common in the art and Applicant has not disclosed that using an endoscope is critical or produces unexpected results. Hinchliffe discloses a biopsy device that may be used with or without an endoscope ([0066]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese to include the step of using an endoscope, as taught by Hinchliffe, that would produce the predictable result of allowing a user to monitor the procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding an ablation device specifically designed for use with an FNA device, see paragraphs [0002]-[0003] of US 2011/0230878 to Ryan.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794